Citation Nr: 1136387	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of service connection for a right knee disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, postoperative.

2.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, postoperative.

3.  Whether the Veteran is competent for Department of Veterans Affairs (VA) benefit purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from July 2006 and February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The issue of absent reflex in the right lower extremity, to include as secondary to service-connected postoperative degenerative disc disease of the lumbar spine, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a right knee disorder , claimed as secondary to the service-connected degenerative disc disease, lumbar spine with low back strain.  The Veteran was notified of the decision, and did not initiate an appeal.

2.  Evidence received since the September rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder, to include as secondary to the service connected degenerative disc disease of the lumbar spine, postoperative, and when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating that claim. 

3.  The Veteran's degenerative disc disease of the lumbar spine, postoperative, is characterized by forward flexion 0 to 60 degrees with pain, extension 0 to 5 degrees with pain, bilateral lateral rotation 0 to 30 degrees with pain, and bilateral lateral flexion 0 to 30 degrees with pain.

4.  The evidence is in approximate balance as to whether Veteran has the mental capacity to contract or to manage his affairs, including disbursement of funds without limitation.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2004 rating decision, in which service connection was denied for a right knee disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, is not new and material, and therefore the claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).

2.  The criteria for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, postoperative, have not been met.  38 U.S.C.A. § 1155(West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5243 (2011).

3.  Giving the benefit of the doubt to the Veteran, he is competent for VA benefits purposes.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.353(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In September 2005 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the July 2006 rating decision, January 2008 SOC, and May 2009 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim for service connection is being denied, no effective date will be assigned, so there can be no possibility of any prejudice to the Veteran.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish his entitlement to the underlying claim.  In this case, the Veteran has been amply informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, the Board concludes that the notifications received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board finds that the VA examinations which the Veteran has undergone for degenerative disc disease of the lumbosacral spine and right knee were sufficient because the examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (The Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.").  

In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the Court explicitly held that the notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to the issue of whether the Veteran is competent for VA purposes.  It is noted however, that appropriate due process was afforded pursuant to 38 C.F.R. § 3.353(e), which requires that a proposed finding of incompetency be issued to notify the Veteran and to inform him of his right to a hearing.  This was accomplished here by way of a July 2006 proposed finding of incompetence.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

A.  New and Material Evidence for a Right Knee Disorder,
to Include as Secondary to the Service-Connected Degenerative
Disc Disease of the Lumbar Spine, Postoperative

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims has held that the final phrase above ("must raise a reasonable possibility of substantiating the claim") should be viewed as enabling rather than precluding reopening.  In this regard, the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  The Court referred to VA's stated position in its rulemaking concerning the most recent revision to § 3.156(a), noting that VA did not mean to define "material" in the restrictive sense, i.e., "existing evidence that relates specifically to the reason why the claim was last denied," but rather, the intended meaning was "existing evidence that . . . relates to an unestablished fact necessary to substantiate the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

With the above criteria in mind, the procedural history and relevant evidence will be summarized.  A September 2004 rating decision denied service connection for a right knee disorder, which was claimed as secondary to the service-connected degenerative disc disease, lumbar spine with low back strain.  The Veteran did not appeal that rating action, and it therefore became final.  In June 2005 the Veteran filed a request to reopen his claim.

Summarizing the evidence at the time of the September 2004 rating decision, the service treatment records were noted not to show any complaints, treatment or diagnoses related to the right knee.  The post-service treatment records also did not document treatment for the right knee.  

The Veteran had a VA examination for the right knee in May 2004.  He reported that the pain was constant and had been occurring since 1996 or 1997.  The Veteran felt weakness in the area of his right knee, and when using the right leg the knee felt stiff.  He often noticed swelling, redness, and heat related to the right knee.  The knee gave way easily and occasionally locked, and he could only walk for one block due to the right knee.  The Veteran took Lortab one to two times a day, ibuprofen 800 mg one to four times a day, and Icy Hot.  This provided some relief.  He did not use any corrective shoes, crutches, or a cane.  He wore a right knee brace that he had had for at least four years.  There was no specific injury to the right knee, and he could not play sports, run, or perform deep bending due to the knee.

On examination the right knee did not demonstrate swelling or effusion.  It was not red or hot, and there were no abnormal movements or guarding of movement.  The Veteran did not have specific weakness during the examination, could bear weight in a normal gait, and could stand on his toes and heels and squat without weakness.  There was pain at flexion of 40 percent.  A May 2004 X-ray of the right knee was normal with a bony abnormality.

The examiner diagnosed the Veteran with chronic arthralgia, right knee, and opined that it is less likely as not that the right knee disorder is related to the service-connected lumbar spine disorder because there has been no specific currently diagnosed anatomic medical pathology involving the right knee.

Regarding the evidence submitted since the September 2004 rating decision, at a December 2005 VA examination the Veteran said that he began to have knee trouble about two years after his back trouble began.  Early treatment included a knee brace and cortisone injections.  The Veteran reported that an X-ray from private treatment did not show any abnormality.  He continued to use Lortab and Icy Hot and he was using a cane.  On examination the knee was normal.  January 2005 X-rays showed no abnormalities.  The examiner opined that the right knee disorder was not related to the degenerative disc disease and he could not make a diagnosis beyond stating that there was pain due to the examination results.  There was only a slight lateral overhang of the patella and the pain was in the retropatellar region.  Furthermore, there was not any unusual tracking of the patella in its groove and the gait without the cane and brace was essentially normal.  There was no unusual posturing of the leg that would cause a knee abnormality.

J.P.O., DO, a VA family practitioner, did not include a right knee disorder when he listed the Veteran's diagnoses, although he did include osteoarthritis without specifying a region of the body.  The treatment records do not show any treatment related to the right knee.

The treatment records and VA examination results submitted in connection to the request to reopen the previously denied claim do not contain any indication that the Veteran's right knee disorder is related to his active service or is secondary to the service-connected degenerative disc disease, lumbar spine, postoperative.  The December 2005 examiner did not feel that there was a relationship between any right knee disorder and the service-connected degenerative disc disease of the lumbar spine.  Furthermore, no diagnosis was made by the VA examiner beyond pain.  To the extent that the Veteran complains of any knee pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of hip pain can be attributed, there is no basis to find a hip disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In addition, Dr. O did not make a diagnosis regarding the right knee.  

Therefore, although the records submitted since the September 2004 rating decision do constitute new evidence, in that they were not of record at the time of the previous decision, they are not material evidence, because they do not bear directly and substantially on the issue at hand.  In this regard, these reports do not, nor does any of the additional evidence submitted in connection with the request to reopen, demonstrate that the Veteran has a right knee disorder which is related to military service on a direct or secondary basis.  Therefore, the newly submitted evidence does not establish a missing element of the previously denied claim, and new and material evidence has not been submitted under the standard of Shade, supra.  The Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

In summary, the Board finds that the evidence received in conjunction with the request to reopen is not new and material, and does not serve to reopen the claim for service connection for a right knee disorder, to include as secondary to the service-connected degenerative disc disease of the lumbar spine, postoperative.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Because the Board has found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Increased Evaluation for Degenerative Disc Disease
of the Lumbar Spine, Postoperative

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for  Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The evidence of record shows that an MRI of the lumbar spine from June 2005 VA treatment indicated disc distention with central disc protrusion at L4-5 and L3-4, indenting the thecal sac.  There was a small right paracentral disc protrusion at L5-S1.  July 2005 VA neurosurgery treatment notes indicate that the Veteran had low back pain that radiated to the legs, primarily on the right side.  There were episodes when his entire right leg went numb and he felt more steady walking with a cane.  The symptoms had worsened since January 2005 and epidural injections and physical therapy had failed.  In September 2005 the Veteran underwent a L4 to S1 microdiscectomy.  A temporary 100 percent evaluation was assigned for convalescence, under 38 C.F.R. § 4.30.

The Veteran had a VA examination for his spine in October 2005.  It was noted that his response to treatment, including medication, had been poor.  Flare-ups occurred weekly and lasted more than two weeks on average.  They were severe and the Veteran reported that they completely impaired function.  Overexertion, sitting, walking (especially uphill), bending and twisting were exacerbating factors.  The pain was constant and severe, and there was severe stiffness, weakness and spasm.  

On examination, posture was to the left with loss of lumbar lordosis, gait was antalgic, lumbar flattening was moderate, and scoliosis was mild.  The objective evidence of lumbar sacrospinalis bilaterally was moderate for spam, tenderness and weakness, severe for guarding and pain with motion, and there was no evidence of atrophy.  Range of motion tests could not be performed due to the recent surgery.  The examiner reviewed several imaging results from the prior year.  He opined that lumbar disorder had no effect on feeding, a severe effect on bathing, dressing, toileting and grooming, and that the Veteran was prevented from performing chores, shopping, exercising, playing sports, and from recreational activities.

October 2005 VA treatment notes indicate that the Veteran was doing well post-surgery.  He said that if the pain was rated as a 10 out of 10 before surgery it would now be rated as a 2 or less.  There were still transient episodes lasting 3 to 4 days during which the pain was a 10 out of 10.  A September 2007 MRI of the lumbar spine from private treatment showed a disc protrusion at L3-L4, and bulges at
L2-L3.

The Veteran had another VA examination for his spine in January 2008.  He had constant, dull pain that became sharp with range of motion movement in the low back.  The pain also increased when standing or sitting for long periods of time and the Veteran had fallen several times when flexing at the waist.  There were no flare-ups.  He used a Hoke corset, thoracic lumbar sacral orthosis (TLSO), and a cane.  He had bed rest scheduled daily for short periods of time by VA pain clinic doctors.

On examination the Veteran walked with a slight limp with a cane.  He was wearing the TLSO and had bilateral paraspinous muscle tenderness without spasm and tenderness over the spinous processes of L3 and L4.  Forward flexion was 0 to 60 degrees with pain throughout, extension was 0 to 5 degrees with pain throughout, bilateral lateral rotation was 0 to 30 degrees with pain throughout, and right lateral flexion was 0 to 30 degrees with pain throughout.  Straight leg raising was negative to 90 degrees in the sitting position bilaterally with low back pain.  Motor strength was full in all muscle groups of both lower extremities.  Sensation was intact in the right lower extremity and diminished in all dermatomes of the left lower extremity.  Reflexes were normal in the patellar tendons and the left Achilles tendon and were absent in the right Achilles tendon.  There were no additional limitations following repetitive use other than increased pain, no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  The examiner diagnosed the Veteran with multiple surgeries that had been of little or no benefit.

Dr. O wrote in the February 2008 questionnaire that Veteran had osteoarthritis and disc disease.  The prognosis was guarded and the primary symptoms related to the lumbar spine were pain and decreased range of motion in lumbar flexion.  The pain and fatigue were constant and were rated as an 8 out of 10.  The Veteran could sit for 1 hour and stand from 0 to 1 hour in an 8 hour workday, and he could not sit and stand/walk continuously.  He could not lift or carry more than 5 pounds and he frequently experienced pain, fatigue, or other symptoms severe enough to interfere with attention and concentration.

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, postoperative.  In order to qualify for a 40 percent evaluation, the next highest that is available, there must be forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5243.  Forward flexion was to 60 degrees at the January 2008 VA examination.  None of the examination reports or treatment records indicate that the Veteran has had ankylosis of the thoracolumbar spine.  Furthermore, the record does not show that the Veteran has had incapacitating episodes of a total duration of at least 4 weeks during a 12 month period due to his lumbar spine, excluding the rehabilitation period after the September 2005 surgery.  Therefore, he does not qualify for an evaluation of 40 percent, the next highest available, under the rating formula for IVDS.  See id.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, 8 Vet. App. 202 (1995), we are required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain alone.  The Board recognizes the limitations that the Veteran has as a result of his service-connected degenerative disc disease, lumbar spine, postoperative, but the current disability evaluations contemplate these limitations.  At the January 2008 VA examination there were no additional limitations following repetitive use other than increased pain, no flare-ups, and no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  It is also noted that Dr. O's evaluation included limitations as a result of the spinal stenosis in the cervical spine.  Therefore, an evaluation in excess of 20 percent is not justified.

Given the Veteran's complaints associated with employment, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, although the Veteran experiences occupational impairment, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected degenerative disc disease, lumbar spine, postoperative, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

Accordingly, the preponderance of the evidence is against the claim for an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, postoperative.  Therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

IV.  Competency

The Veteran, who has had a 100 percent disability rating for posttraumatic stress disorder since 2006, among other service-connected disabilities, has been deemed as incompetent for the purposes of managing his VA monetary benefits.  The RO made a finding of incompetency in a February 2007 rating decision.  He contends that competency status should be restored.

A mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  There is a presumption in favor of competency.  38 C.F.R. § 3.353(a), (d) (2011).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  A medical opinion is required for the rating agency to make a determination of incompetency.  "Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  . . .  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency."  38 C.F.R. § 3.353(c) (2011).

The Board has reviewed the evidence of record and concludes that, although the evidence is by no means unequivocal, it is reasonable to find that the Veteran is competent to handle the disbursement of his VA benefits.  

The Veteran underwent a VA examination for mental disorders in February 2006.  In assessing competency, the examiner noted that the Veteran reported not feeling capable of managing his finances due to a history of impulsive spending and getting into financial difficulties in the past.  The examiner recommended that the Veteran have some assistance in managing his finances.

L.J.D., M.Ed., LPC, NCC, NCSC, the Veteran's mother-in-law, wrote in a letter dated in July 2006 and submitted in August 2006 that she had known the Veteran for two years and had observed him in several situations.  Ms. D did not feel that the Veteran should be declared incompetent because despite his physical challenges he was amiable, slow to anger, and loving towards his family.  In addition, the Veteran prepared himself for success when beginning new endeavors, the Veteran and her daughter had purchased a house in an "upscale" area and paid their bills on time, and had long and short-term goals that included saving for retirement.

M.M.T., the pastor of the church that the Veteran attended, wrote in a statement submitted in August 2006 that she had known the Veteran for many years and had "found him to be more than capable of handling any situation that comes his way."  The Veteran had bought a home in an "upscale" area and was "more than capable of taking care of his own affairs."  Furthermore, Pastor T wrote that the Veteran's wife is intelligent and is also capable of taking care of their affairs.

The Veteran detailed his monthly expenses in an August 2006 statement and wrote that he managed home bills and savings.  He had enrolled in an online degree program, and noted that he had to walk with a cane and knee brace and take opiates to function.  The Veteran detailed the difficulties he had had with the mental health treatment at the Dallas VA Medical Center and said that feelings of sadness, depression, and hopelessness were always there.  However, he felt that the decision relating to his competence was being made without knowledge of his living situation.

The Veteran had another VA examination in January 2007, at which the examiner opined that it was as likely as not that the Veteran remained incompetent to consistently manage his funds in his own best interest.  The examiner reviewed the Veteran's August 2006 statement and noted that, while arguing for his own competency, the Veteran admitted to psychological symptoms that argued against competency.  Furthermore, the examiner felt that there should be a field study that included corroborating statement from individuals in a good position to know the Veteran's abilities and track record in handling money.

S.S., M.D., medical director of a mental health clinic at the Dallas VA Medical Center, wrote in February 2007 that the Veteran had been actively involved in treatment for the past year.  The most recent assessment indicated that he was stable to function optimally at school or otherwise and was more than capable of taking care of himself and his finances.  The Veteran's capacity to make informed decisions was "very much intact."

A VA field examiner wrote in a May 2008 report that he conducted a personal interview with the Veteran and his wife.  The report states that the Veteran had been managing his finances without assistance for several years.  The field examiner verified that all bills were paid in a timely manner.  The Veteran was able to review bills and explain how the funds were used without receiving any assistance from his wife.  The field examiner was also shown a copy of the letter from Dr. S.  In the opinion of the field examiner, the Veteran no longer required the supervision of the VA fiduciary program.

The field examiner conducted another personal interview with the Veteran and his wife in July 2010.  It was noted that the Veteran had been managing his finances in an excellent manner without any assistance for several years and that he managed to live an active and productive life.  The field examiner verified that all bills were paid in a timely manner.  He also documented that the Veteran had managed to handle his funds without assistance for the past 3 years, and the Veteran's wife concurred with that assessment.  The field examiner felt that the Veteran no longer required the supervision of the fiduciary program and he recommended that the Veteran be afforded a competency examination.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the VA field examiner provided significant detail in his reports supporting his conclusion that the Veteran is competent to manage his finances.  Moreover, Dr. S based her opinion on the Veteran's treatment records that spanned the period of about a year.  By contrast, the VA examiners spoke with the Veteran on a single occasion, and did not have the benefit of seeing the Veteran's mental and financial progress.

The Board finds, after reviewing the competent evidence of record, that the evidence in favor of continuing the Veteran's rating of incompetency is not clear and convincing, and leaves a reasonable doubt as to his request for rating him as competent.  The undersigned believes that the benefit-of the-doubt doctrine is applicable in this case, and concludes there is a reasonable doubt as to whether the Veteran has the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation, and such doubt should be resolved in favor of a finding of competency.  38 C.F.R. §§ 3.102, 3.353. 

The weight of the competent medical evidence tends to show that the Veteran has the mental capacity to contract or to manage his affairs, including disbursement of funds without limitation.  Accordingly, and especially in light of the regulatory presumption favoring a finding of competency, the Board finds that restoration of competency for VA benefits purposes is warranted.


ORDER

New and material evidence not having been submitted, the claim for service connection for a right knee disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, postoperative, is denied.

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine, postoperative, is denied.

Restoration of competency status for VA benefit purposes is granted.


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


